Citation Nr: 0837732	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  03-08 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date earlier than December 10, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to May 1967, 
and from September 1969 to June 1983.  His service from 
September 1976 to June 1983 is considered dishonorable.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which denied an effective date 
earlier than December 10, 2001, for the grant of service 
connection for PTSD.  In an April 2006 decision, the Board 
denied an effective date earlier than December 10, 2001, for 
the grant of service connection for PTSD. 

The veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a May 2007 Order, 
the Court granted a joint motion to remand, and vacated that 
part of the Board's April 2006 decision that denied an 
effective date earlier than December 10, 2001, for the grant 
of service connection for PTSD.  The Court remanded the 
matter to the Board for readjudication consistent with the 
joint motion.  

In October 2007, the Board remanded the case.  The RO again 
denied the claim in April 2008.


FINDING OF FACT

The RO received a claim for service connection for PTSD on 
December 10, 2001; there is no probative evidence that the RO 
received any formal or informal claim for PTSD prior to that 
date.




CONCLUSION OF LAW

The criteria for an effective date earlier than December 10, 
2001, for service connection for PTSD have not been met.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 
3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in December 2007 that fully addressed 
all necessary notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Pursuant to the joint motion, the letter 
requested that the veteran provide evidence that he submitted 
a VA claim form to the RO in 1986, and/or evidence that the 
RO received a VA claim form from him pertaining to a claim of 
service connection for PTSD. 

Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the December 2007 
notice provided the effective date provisions that are 
pertinent to the appellant's claim.  Although the notice did 
not provide the rating criteria, such error was harmless 
given that the claim is denied.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  A VA examination could not result in the claimed 
earlier effective date.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

The veteran seeks an effective date earlier than December 10, 
2001, for service connection for PTSD.  He argues that he 
submitted a claim for PTSD in 1986 that was never 
adjudicated.  

Generally, the effective date of an award of a claim for 
service connection is the date of receipt of the claim 
application or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim 
for disability compensation is received within one year after 
separation from service, the effective date of entitlement is 
the day following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

Review of the claims folder reveals that the RO did not 
receive any claim for service connection for PTSD, or any 
other disability, until December 10, 2001.  Because this 
claim was not received within one year of the veteran's 
separation from service, the earliest possible effective date 
allowed by law is December 10, 2001.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(2).

In support of his assertions that he submitted a claim for 
PTSD in 1986, the veteran has provided the RO with what he 
alleges are original hand-completed duplicates of that claim.  
However, these documents contain no date stamp from VA or 
other official sign or notation to demonstrate that they were 
ever actually received at the RO.  Effective dates are 
generally assigned according to date of receipt of the claim.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties."  United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that VA properly discharged its official 
duties by properly handling all forms submitted by the 
veteran.  The presumption of regularity is not absolute; it 
may be rebutted by the submission of "clear evidence to the 
contrary."  The documents that the veteran alleges are 
original hand-completed duplicates of the 1986 claim, which 
contain no date stamp from VA or other official sign or 
notation to demonstrate that they were ever actually received 
at the RO, does not constitute the type of clear evidence to 
the contrary which would be sufficient to rebut the 
presumption of regularity.  Jones v. West, 12 Vet. App. 98 
(1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Ashley v. Brown, 2 Vet. App. 62, 64 (1992).

The Board acknowledges that what the veteran alleges are 
original hand-completed duplicates of his original 1986 VA 
claim include a printed notation that it supersedes an 
earlier form of July 1982.  This fact simply does not show 
that the veteran ever submitted a claim for VA benefits in 
1986, or that VA ever received such a claim.  

The veteran points out that an April 1984 VA progress note 
indicates that he was diagnosed with a history of PTSD.  This 
record does not, however, constitute evidence of a 1986 claim 
for service connection for PTSD and thus does not warrant an 
earlier effective date for the grant of service connection 
for PTSD.  The report of an examination or hospitalization 
may constitute an informal claim for an increased evaluation, 
when the report relates to examination or treatment of a 
disability for which service connection has previously been 
established (italics added).  38 C.F.R. § 3.157(b)(1).  A 
report of an examination or hospitalization may not 
constitute an informal claim for service connection.  Id.  

The Board is aware that VA's statutory duty to assist means 
that VA must liberally read all documents submitted to 
include all issues presented.  See Verdon v. Brown, 8 Vet. 
App. 529, 533 (1996); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), 
the Court observed that while the Board must interpret a 
claimant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the claimant.

The Board also finds that a 1987 letter to the veteran from a 
Vet Center offering him their services and an undated 
appointment of PVA as his representative simply do not 
demonstrate that he submitted a claim for VA benefits in 
1986, or that VA ever received such a claim.  Statements from 
the veteran's wife and daughter, dated in 2008, also fail to 
demonstrate submission or receipt of such a claim in 1986.  
The veteran's wife alleges that in 1986 he submitted a claim 
to the Vet Center but she provides no documentary evidence as 
corroboration.  

Absent evidence that the RO actually received the veteran's 
claim document in 1986, there is no basis for establishing an 
earlier effective date for service connection for PTSD.  
Therefore, the preponderance of the evidence is against an 
effective date earlier than December 10, 2001 for service 
connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than December 10, 2001, for the 
grant of service connection for PTSD is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


